Citation Nr: 0031830	
Decision Date: 12/06/00    Archive Date: 12/12/00

DOCKET NO.  99-16 532	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Whether the veteran submitted a timely substantive appeal 
from a June 1997 rating decision.  


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

R. K. ErkenBrack, Counsel






INTRODUCTION

The veteran served on active duty from January 1979 to April 
1979 and from November 1990 to July 1991.  

This appeal comes to the Board of Veterans' Appeal (Board) 
from a September 1998 determination by the RO that the 
appellant's substantive appeal, received in September 1998, 
of a June 1997 rating decision had not been timely filed.  


FINDINGS OF FACT

1.  The RO, in a June 1997 rating decision, denied 
entitlement to service connection for multiple disabilities.  
The veteran was informed of this decision by correspondence 
dated June 25, 1997.  

2.  Following receipt of a Notice of Disagreement in July 
1997, a Statement of the Case was mailed to the veteran on 
September 18, 1997.

3.  The veteran's VA Form 9, substantive appeal, was received 
at the RO on September 24, 1998.  


CONCLUSION OF LAW

The veteran's substantive appeal was not timely filed.  
38 U.S.C.A. § 7105(d)(West 1991); 38 C.F.R. § 20.302(b) 
(2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran's claim for service connection for multiple 
disabilities was denied by rating action dated in June 1997.  
In correspondence dated June 25, 1997, the veteran was 
notified of this decision, and of his right to appeal the 
decision.  His notice of disagreement was received in July 
1997, and included his return address.  On September 18, 
1997, a statement of the case was sent to the veteran at that 
address.  The cover letter accompanying the statement of the 
case advised him, in a paragraph headed "When You Need to Do 
It," that he must file his appeal within 60 days from the 
date of this letter or within the remainder , if any, of the 
one-year period from the date of the letter informing him of 
the action he had appealed.  He was informed that his case 
would be closed if he was not heard from within that period, 
and that if he needed more time to file his appeal, he should 
request more time before the time limit for filing the appeal 
expired.  

On September 24, 1998, a completed VA Form 9, "Appeal to 
Board of Veterans' Appeals," dated September 21, 1998, was 
received from the veteran.  The address provided in that 
document was unchanged.  

Except e date of mailing of the notification of 
the decision being appealed, whichever period ends later.  
38 U.S.C.A. § 7105 (West 1991).  The date of mailing of the 
Statement of the Case will be presumed to be the same as the 
date of the Statement of the Case and the date of mailing the 
letter of notification of the determination will be presumed 
to be the same as the date of that letter for purposes of 
determining whether an appeal has been timely filed.  38 
C.F.R. § 20.302(b) (2000).  

The United States Court of Appeals for Veterans Claims 
(Court) has held that if a claimant fails to file a 
substantive appeal in a timely manner, the appellant is 
statutorily barred from appealing the RO decision.  Roy v. 
Brown, 5 Vet. App. 554, 556.  See also, YT v. Brown, 9 Vet. 
App. 195 (1996); Cuevas v. Principi, 3 Vet. App. 542, 546 
(1992).  Cf. Rowell v. Principi, 4 Vet. App. 9 (1993).

The period for filing a substantive appeal may be extended 
for good cause.  The request for such an extension must be in 
writing and must be made prior to the expiration of the time 
limit for filing which would otherwise apply.  38 C.F.R. 
§ 20.303 (2000).  

There is no disagreement in this case that the veteran failed 
to file a substantive appeal within the time period required; 
rather, he argues that his failure to timely respond was due 
to VA fault, and, therefore, his appeal should be considered 
timely.  He contends that shortly after he filed his notice 
of disagreement, he received a letter from the RO stating 
that it would be a long time before his case could be 
processed.  Because of that, he was not anticipating that a 
statement of the case would be sent as early as September 
1997.  He never received that statement of the case, and by 
the time he inquired about his appeal, and was sent another 
copy of the statement of the case, the time to file the 
substantive appeal had expired.  

However, the veteran's claims file does not contain a record 
of either the letter the veteran states that he received 
informing him that it would be a long time before his case 
was processed, or the duplicate statement of the case he 
claims that he received.  Further, such correspondence, as 
described by the veteran, would not extend the length of time 
allowed for him to complete his appeal, in the absence of a 
specific written request by him.  See 38 C.F.R. § 20.303.  

Moreover, the evidence reflects that the statement of the 
case mailed in September 1997 was sent to his correct address 
of record.  There are principles of administrative 
regularity, which "dictate a presumption that government 
officials 'have properly discharged their official duties.'"  
Warfield v. Gober, 10 Vet.App. 483, 485 (1992); Saylock v. 
Derwinski, 3 Vet.App. 394, 395 (1992) (quoting United States 
v. Chemical Foundation, Inc., 272 U.S. 1, 14-15, 47 S.Ct. 1, 
6, 71 L.Ed. 131 (1926).  The presumption of regularity may be 
rebutted by "clear evidence to the contrary."  Ashley v. 
Derwinski, 2 Vet. App. 62, 64 (1992).  

The Court has held that the appellant's allegation of non-
receipt, standing alone, is insufficient to rebut the 
presumption of regularity.  Mindenhall v. Brown, 7 Vet. App. 
271, 274 (1994).  In this case, there is no evidence showing 
that the June 1997 letter was returned by the United States 
Postal Service as undeliverable, and it was sent to the 
address of record for the appellant at that time.  
Accordingly, in the absence of any corroborating evidence, 
his claim of non-receipt stands alone, and is insufficient to 
rebut the presumption of administrative regularity.  
Consequently, the substantive appeal was not timely filed.

Accordingly, the June 1997 decision is final.  38 U.S.C.A. 
§ 7105 (West 1991); 38 C.F.R. §§ 3.104 (1999).  However, the 
veteran may reopen his claim with the submission of new and 
material evidence.  38 U.S.C.A. § 5108 (West 1991).  


ORDER

A timely appeal was not perfected from the rating decision of 
June 1997, thus, the appeal is denied.  


		
	KAY HUDSON
	Acting Veterans Law Judge
	Board of Veterans' Appeals

 


- 2 -


